610 N.W.2d 915 (2000)
In re Richard B. BAUER, Attorney Grievance Commission, Petitioner.
Docket No. 116817.
Supreme Court of Michigan.
May 12, 2000.
On order of the Court, the petition for injunctive relief under MCR 9.108(E)(4) is considered, and it is GRANTED. Richard B. Bauer (P 60542), a/k/a Dirk Boer, is enjoined from practicing law in the State of Michigan.
The Court additionally enjoins the removal, use, disposal, or transfer of any funds maintained by Mr. Bauer in accounts at the Macatawa Bank, 139 East Eighth Street, Holland, Michigan, whether such accounts are individual, joint, or corporate, and whether held in his name or in the name of his law firm.
On further order of the Court, Robert J. Eleveld is appointed special master and shall conduct an evidentiary hearing within fourteen days of the date of this order and shall recommend to the Court
(1) whether the injunction against Mr. Bauer's practice of law should continue while formal disciplinary charges proceed;
(2) whether the injunction concerning Mr. Bauer's bank accounts should continue and, if so, under what conditions;
(3) whether any funds in Mr. Bauer's bank accounts should be held by a receiver with authority to review and pay claims, under terms and conditions to be determined by the receiver; and
(4) any other relief that may be appropriate.
The petitioner shall immediately serve a copy of this order on the Macatawa Bank at 139 East Eighth Street, Holland, Michigan. Subsequent to that service, the petitioner shall serve a copy of the order on Mr. Bauer.
The Clerk of the Court shall notify the State Court Administrator and the Secretary of the State Bar of the entry of this order.